[Cite as Disciplinary Counsel v. Medley, 108 Ohio St. 3d 1201, 2005-Ohio-7135.]




                        DISCIPLINARY COUNSEL v. MEDLEY.
                      [Cite as Disciplinary Counsel v. Medley,
                       108 Ohio St. 3d 1201, 2005-Ohio-7135.]
           (No. 2004-0082 — Submitted December 22, 2005 — Decided
                                  December 29, 2005.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, William S. Medley, Attorney
Registration No. 0031001, last known business address in Gallipolis, Ohio.
        {¶ 2} The court coming now to consider its order of December 8, 2004,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of eighteen months, six months stayed, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} IT IS ORDERED by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} IT IS FURTHER ORDERED that the Clerk of this court issue
certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that
publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that
respondent bear the costs of publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Medley, 104 Ohio
St.3d 251, 2004-Ohio-6402, 819 N.E.2d 273.
        MOYER, C.J., RESNICK, PFEIFER, LUNDBERG STRATTON, O’CONNOR,
O’DONNELL and LANZINGER, JJ., concur.
                              _______________________




                                             1